Exhibit 10.1

Execution Version

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

By and Among

QEP FIELD SERVICES COMPANY

QEP MIDSTREAM PARTNERS GP, LLC

QEP MIDSTREAM PARTNERS, LP

AND

QEP MIDSTREAM PARTNERS OPERATING, LLC

Dated as of August 14, 2013



--------------------------------------------------------------------------------

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

This Contribution, Conveyance and Assumption Agreement, dated as of August 14,
2013 (this “Agreement”), is by and among QEP Midstream Partners, LP, a Delaware
limited partnership (the “Partnership”), QEP Midstream Partners GP, LLC, a
Delaware limited liability company (the “General Partner”), QEP Field Services
Company, a Delaware corporation (“Field Services”), and QEP Midstream Partners
Operating, LLC, a Delaware limited liability company (“OLLC”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.” Capitalized terms used herein shall have the
meanings assigned to such terms in Article I.

RECITALS

WHEREAS, the General Partner and Field Services have formed the Partnership,
pursuant to the Delaware Revised Uniform Limited Partnership Act (the “Delaware
LP Act”), for the purpose of engaging in any business activity that is approved
by the General Partner and that lawfully may be conducted by a limited
partnership organized pursuant to the Delaware LP Act.

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

  1. Field Services formed the General Partner under the terms of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”) and contributed to the
General Partner $1,000 in exchange for all of the limited liability company
interests in the General Partner.

 

  2. The General Partner and Field Services formed the Partnership under the
terms of the Delaware LP Act and contributed $20 and $980 to the Partnership,
respectively, in exchange for a 2.0% general partner interest and a 98.0%
limited partner interest, respectively, in the Partnership.

 

  3. Field Services formed OLLC under the terms of the Delaware LLC Act and
contributed to OLLC $1,000 in exchange for all of the limited liability company
interests in OLLC.

 

  4. Field Services formed QEPM Gathering I, LLC (“QEP Gathering”) under the
terms of the Delaware LLC Act and contributed to QEP Gathering $1,000 in
exchange for all of the limited liability company interests in QEP Gathering.

 

  5. Field Services conveyed (i) the Green River gathering assets, (ii) the
Vermillion gathering assets and (iii) the Williston gathering assets, in each
case to QEP Gathering as a capital contribution.

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the following transactions will occur at the times specified
herein:

 

  1. Field Services will convey (i) a 100% limited liability company interest in
Rendezvous Pipeline Company, L.L.C. (“Rendezvous Pipeline”) and (ii) a 78%
limited liability company interest in Rendezvous Gas Services, L.L.C.
(“Rendezvous Gas”), in each case to QEP Gathering as a capital contribution.

 

1



--------------------------------------------------------------------------------

  2. Field Services will convey (i) a 100% limited liability company interest in
QEP Gathering and (ii) a 50% limited liability company interest in Three Rivers
Gathering, L.L.C. (“Three Rivers”), in each case to OLLC as a capital
contribution and in exchange for OLLC assuming $114.0 million of Field Services’
existing debt (the “Existing Debt”).

 

  3. Field Services will convey a portion of its limited liability company
interest in OLLC to the General Partner as a capital contribution with a value
equal to 2.0% of the equity of the Partnership (the “OLLC Interest”).

 

  4. The General Partner will convey the OLLC Interest to the Partnership as a
capital contribution in exchange for (i) 1,090,000 general partner units in the
Partnership representing a continuation of its 2.0% general partner interest in
the Partnership and (ii) the Incentive Distribution Rights in the Partnership.

 

  5. Field Services will contribute its remaining interest in OLLC (the “LP
Contribution Interest”) to the Partnership in exchange for (i) 6,701,750 Common
Units representing a 12.3% limited partner interest in the Partnership,
(ii) 26,705,000 Subordinated Units representing a 49.0% limited partner interest
in the Partnership, and (iii) the right to receive $272.2 million in cash, all
of which will be used to reimburse Field Services for certain capital
expenditures made with respect to the contributed assets (the “Equity
Distribution”).

 

  6. The Partnership will redeem the initial limited partner interests of Field
Services and will refund Field Services’ initial contribution of $980, as well
as any interest or other profit that may have resulted from the investment or
other use of such initial capital contribution to Field Services, in proportion
to such initial contribution.

 

  7. The agreements of limited partnership and the limited liability company
agreements of certain of the aforementioned entities will be amended and
restated to the extent necessary to reflect the applicable matters set forth
above and contained in this Agreement.

WHEREAS, the members, partners or stockholders of the Parties have taken all
partnership, limited liability company or corporate action, as the case may be,
required to approve the transactions contemplated by this Agreement.

WHEREAS, at the Effective Time, the public, through the Underwriters, will
purchase from the Partnership for $420.0 million in cash, less the amount of
$25.2 million payable to the Underwriters after taking into account the
Underwriters’ discount of 6.0% and the Structuring Fee payable to Wells Fargo
Securities, LLC, 20,000,000 Common Units (representing a 36.7% limited partner
interest in the Partnership).

 

2



--------------------------------------------------------------------------------

WHEREAS, at the Effective Time, the Partnership will (i) pay the Structuring Fee
to Wells Fargo Securities, LLC, (ii) pay the transaction expenses, estimated to
be approximately $3.0 million, (iii) contribute $114.0 million to OLLC to repay
the Existing Debt and (iv) distribute the Equity Distribution to Field Services.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

In addition to the terms defined in the introductory paragraph and the recitals
of this Agreement, for purposes hereof, the capitalized terms used herein and
not otherwise defined shall have the meanings set forth in Appendix A.

ARTICLE II

CONTRIBUTION, ACKNOWLEDGEMENTS AND DISTRIBUTIONS

The following shall be completed immediately following the Effective Time in the
order set forth herein:

Section 2.1 Contribution by Field Services of its 100% Limited Liability Company
Interest in Rendezvous Pipeline and 78% Limited Liability Company Interest in
Rendezvous Gas to QEP Gathering. Field Services hereby grants, contributes,
bargains, conveys, assigns, transfers, sets over and delivers to QEP Gathering
its (i) 100% limited liability company interest in Rendezvous Pipeline (the
“Rendezvous Pipeline Interest”) and (ii) 78% limited liability company interest
in Rendezvous Gas (the “Rendezvous Gas Interest”), in each case as a capital
contribution, and QEP Gathering hereby accepts the Rendezvous Pipeline Interest
and the Rendezvous Gas Interest (the “Gathering Contribution”). Notwithstanding
anything in the Operating Agreement of Rendezvous Pipeline, dated as of
January 20, 2006 (the “Rendezvous Pipeline Agreement”) or the Limited Liability
Company Operating Agreement of Rendezvous Gas, dated as of September 12, 2001
(the “Rendezvous Gas Agreement”) to the contrary, as applicable, pursuant to the
Gathering Contribution (i) QEP Gathering is hereby admitted as a member of each
of Rendezvous Pipeline and Rendezvous Gas and agrees that it is bound by the
Rendezvous Pipeline Agreement and the Rendezvous Gas Agreement, as the sole
member of Rendezvous Pipeline and a member of Rendezvous Gas, respectively,
(ii) Field Services hereby ceases to be a member of each of Rendezvous Pipeline
and Rendezvous Gas immediately following QEP Gathering’s admission to each as
described in (i), and (iii) both Rendezvous Pipeline and Rendezvous Gas hereby
continue without dissolution with QEP Gathering as a member of each.

Section 2.2 Contribution by Field Services of its 100% Limited Liability Company
Interest in QEP Gathering and 50% Limited Liability Company Interest in Three
Rivers to OLLC. Field Services hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to OLLC its (i) 100% limited
liability company interest in QEP Gathering (the “QEP Gathering Interest”) and
(ii) 50% limited liability company interest in Three Rivers (the “Three Rivers
Interest”), in each case as a capital contribution and in exchange

 

3



--------------------------------------------------------------------------------

for OLLC assuming the Existing Debt, and OLLC hereby accepts the QEP Gathering
Interest and the Three Rivers Interest (the “Field Services Contribution”) and
assumes the Existing Debt. Notwithstanding anything in the Limited Liability
Company Agreement of QEP Gathering, dated as of July 23, 2013 (the “QEP
Gathering Agreement”) or the Limited Liability Company Operating Agreement of
Three Rivers, dated as of July 1, 2007 (the “Three Rivers Agreement”) to the
contrary, as applicable, pursuant to the Field Services Contribution (i) OLLC is
hereby admitted as a member of each of QEP Gathering and Three Rivers and agrees
that it is bound by the QEP Gathering Agreement and the Three Rivers Agreement,
as the sole member of QEP Gathering and a member of Three Rivers, respectively,
(ii) Field Services hereby ceases to be a member of each of QEP Gathering and
Three Rivers immediately following OLLC’s admission to each as described in (i),
and (iii) both QEP Gathering and Three Rivers hereby continue without
dissolution with OLLC as a member of each.

Section 2.3 Conveyance by Field Services of the OLLC Interest to the General
Partner. Field Services hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner the OLLC Interest as a
capital contribution, and the General Partner hereby accepts the OLLC Interest
(the “OLLC GP Contribution”). Notwithstanding anything in the Limited Liability
Company Agreement of OLLC, dated as of April 19, 2013 (the “OLLC Agreement”), to
the contrary, pursuant to the OLLC GP Contribution, (i) the General Partner is
hereby admitted to OLLC as a member of OLLC and agrees that it is bound by the
OLLC Agreement, as a member of OLLC, and (ii) OLLC hereby continues without
dissolution.

Section 2.4 Conveyance by the General Partner of the OLLC Interest to the
Partnership. The General Partner hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Partnership the OLLC Interest
as a capital contribution in exchange for (i) 1,090,000 general partner units
representing a continuation of its 2.0% general partner interest in the
Partnership and (ii) the issuance of the Incentive Distribution Rights, and the
Partnership hereby accepts such OLLC Interest as a contribution to the capital
of the Partnership (the “OLLC Partnership Contribution”). Notwithstanding
anything in the OLLC Agreement to the contrary, pursuant to the OLLC Partnership
Contribution (i) the Partnership is hereby admitted to OLLC as a member of OLLC
and agrees that it is bound by the OLLC Agreement as a member of OLLC, (ii) the
General Partner hereby ceases to be a member of OLLC immediately following the
Partnership’s admission as described in (i), and (iii) OLLC hereby continues
without dissolution.

Section 2.5 Contribution by Field Services of the LP Contribution Interest to
the Partnership. Field Services hereby grants, contributes, bargains, conveys,
assigns, transfers, sets over and delivers to the Partnership the LP
Contribution Interest, as a capital contribution, in exchange for (i) 6,701,750
Common Units representing a 12.3% limited partner interest in the Partnership,
(ii) 26,705,000 Subordinated Units representing a 49.0% limited partner interest
in the Partnership and (iii) the right to receive the Equity Distribution, all
of which will be used to reimburse Field Services for certain capital
expenditures it incurred with respect to the contributed assets pursuant to
Treasury Regulation Section 1.707-4(d). The Partnership hereby (A) accepts such
LP Contribution Interest as a contribution to the capital of the Partnership,
and (B) undertakes to pay the Equity Distribution to Field Services as
contemplated in clause (iii) of this Section 2.5 (the “OLLC LP Contribution”).
Notwithstanding anything in the OLLC Agreement to the contrary, pursuant to the
OLLC LP Contribution (i) Field Services hereby ceases to be a member of OLLC and
(ii) OLLC hereby continues without dissolution with the Partnership as the sole
member of OLLC.

 

4



--------------------------------------------------------------------------------

Section 2.6 Public Cash Contribution. The Parties acknowledge that in connection
with the initial public offering, the public, through the Underwriters, have
made a capital contribution to the Partnership of approximately $420.0 million
in cash ($392.7 million net to the Partnership after deducting the underwriting
discounts and commissions of $25.2 million and the Structuring Fee payable to
Wells Fargo Securities, LLC) in exchange for the issuance by the Partnership of
20,000,000 Common Units, representing a 36.7% limited partner interest in the
Partnership.

Section 2.7 Payment of the Structuring Fee. The Partnership agrees to pay Wells
Fargo Securities, LLC the Structuring Fee.

Section 2.8 Payment of Transaction Costs. The Parties acknowledge the payment by
the Partnership of transaction expenses in the amount of approximately $3.0
million.

Section 2.9 Distribution of Equity Distribution. The Partnership hereby
distributes the Equity Distribution to Field Services.

Section 2.10 Contribution of Proceeds to OLLC. The Parties acknowledge the
contribution of offering proceeds in the amount of $114.0 million to OLLC.

Section 2.11 Repayment of Existing Debt by OLLC. The Parties acknowledge the
repayment of the Existing Debt by OLLC with a portion of the proceeds described
in Section 2.6 and contributed to OLLC.

Section 2.12 Redemption of Holdings’ Initial Limited Partner Interests. For and
in consideration of the payment by the Partnership of $980 to Field Services as
a refund of its initial capital contribution to the Partnership, along with any
interest or profit that resulted from the investment or other use of such
capital contribution, the Partnership hereby redeems all of the initial limited
partner interests of Field Services.

ARTICLE III

ADDITIONAL TRANSACTIONS

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 3,000,000 Common Units on the basis of the initial public offering
price per Common Unit set forth in the Registration Statement less the amount of
underwriting discounts and commissions and Structuring Fee, and the Partnership
shall use the net proceeds from that exercise to redeem from Field Services the
number of Common Units issued upon such exercise.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

FURTHER ASSURANCES

From time to time after the Effective Time, and without any further
consideration, the Parties agree to execute, acknowledge and deliver all such
additional deeds, assignments, bills of sale, conveyances, instruments, notices,
releases, acquittances and other documents, and to do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate (i) more fully to assure that the applicable Parties own all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) more
fully and effectively to vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) more fully and
effectively to carry out the purposes and intent of this Agreement.

ARTICLE V

EFFECTIVE TIME

Notwithstanding anything contained in this Agreement to the contrary, none of
the provisions of Article II of this Agreement shall be operative or have any
effect until the Effective Time, at which time all the provisions of Article II
of this Agreement shall be effective and operative in accordance with Article
VI, without further action by any Party hereto.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Order of Completion of Transactions. The transactions provided for
in Article II and Article III of this Agreement shall be completed immediately
following the Effective Time in the following order: first, the transactions
provided for in Article II shall be completed in the order set forth therein;
and second, following the completion of the transactions provided for in Article
II, the transactions provided for in Article III, if they occur, shall be
completed.

Section 6.2 Headings; References; Interpretation. All Article and Section
headings in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any of the provisions hereof.
The words “hereof,” “herein” and “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole, including,
without limitation, all Schedules and Exhibits attached hereto, and not to any
particular provision of this Agreement. All references herein to Articles,
Sections, Schedules and Exhibits shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement and the Schedules and Exhibits attached hereto, and all such Schedules
and Exhibits attached hereto are hereby incorporated herein and made a part
hereof for all purposes. All personal pronouns used in this Agreement, whether
used in the masculine, feminine or neuter gender shall include all other
genders, and the singular shall include the plural and vice versa. The use
herein of the word “including” following any general statement, term or matter
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”,
“but not limited to”, or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

6



--------------------------------------------------------------------------------

Section 6.3 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and assigns.

Section 6.4 No Third Party Rights. The provisions of this Agreement are intended
to bind the Parties as to each other and are not intended to and do not create
rights in any other person or confer upon any other person any benefits, rights
or remedies, and no person is or is intended to be a third party beneficiary of
any of the provisions of this Agreement.

Section 6.5 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

Section 6.6 Choice of Law. This Agreement shall be subject to and governed by
the laws of the state of Delaware. Each Party hereby submits to the jurisdiction
of the state and federal courts in the state of Delaware and to venue in the
state and federal courts in New Castle County, Delaware.

Section 6.7 Severability. If any of the provisions of this Agreement are held by
any court of competent jurisdiction to contravene, or to be invalid under, the
laws of any political body having jurisdiction over the subject matter hereof,
such contravention or invalidity shall not invalidate the entire Agreement.
Instead, this Agreement shall be construed as if it did not contain the
particular provisions or provisions held to be invalid and an equitable
adjustment shall be made and necessary provision added so as to give effect to
the intention of the Parties as expressed in this Agreement at the time of
execution of this Agreement.

Section 6.8 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties. Each such
instrument shall be reduced to writing and shall be designated on its face as an
amendment to this Agreement.

Section 6.9 Integration. This Agreement and the instruments referenced herein
supersede all previous understandings or agreements among the Parties, whether
oral or written, with respect to the subject matter of this Agreement and such
instruments. This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
parties hereto after the date of this Agreement.

Section 6.10 Deed; Bill of Sale; Assignment. To the extent required and
permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

QEP FIELD SERVICES COMPANY   By:   /s/ Richard J. Doleshek     Name:   Richard
J. Doleshek     Title:   Executive Vice President and Chief Financial Officer
QEP MIDSTREAM PARTNERS GP, LLC   By:   /s/ Richard J. Doleshek     Name:  
Richard J. Doleshek     Title:   Executive Vice President and Chief Financial
Officer QEP MIDSTREAM PARTNERS, LP

By:

 

QEP MIDSTREAM PARTNERS GP, LLC

its general partner

  By:   /s/ Richard J. Doleshek     Name:   Richard J. Doleshek     Title:  
Executive Vice President and Chief Financial Officer QEP MIDSTREAM PARTNERS
OPERATING, LLC   By:   /s/ Richard J. Doleshek     Name:   Richard J. Doleshek  
  Title:   Executive Vice President and Chief       Financial Officer

Signature Page to Contribution, Conveyance and Assumption Agreement



--------------------------------------------------------------------------------

APPENDIX A

Attached to and made part of that certain Contribution, Conveyance and
Assumption Agreement, dated as of August 14, 2013, by and among QEP Midstream
Partners, LP, a Delaware limited partnership, QEP Midstream Partners GP, LLC, a
Delaware limited liability company, QEP Field Services Company, a Delaware
corporation, and QEP Midstream Partners Operating, LLC, a Delaware limited
liability company.

“Agreement” has the meaning assigned to such term in the preamble.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of any
successor law.

“Commission” means the U.S. Securities and Exchange Commission.

“Common Units” means a common unit representing a limited partner interest in
the Partnership. The term “Common Unit” does not include a Subordinated Unit
prior to its conversion into a Common Unit pursuant to the terms of the
Partnership Agreement.

“Delaware LLC Act” has the meaning assigned to such term in the recitals.

“Delaware LP Act” has the meaning assigned to such term in the recitals.

“Effective Time” means immediately prior to the closing of the initial public
offering pursuant to the Underwriting Agreement.

“Equity Distribution” has the meaning assigned to such term in the recitals.

“Existing Debt” has the meaning assigned to such term in the recitals.

“Field Services” has the meaning assigned to such term in the preamble.

“Field Services Contribution” has the meaning set forth in Section 2.2.

“Gathering Contribution” has the meaning set forth in Section 2.1.

“General Partner” has the meaning assigned to such term in the preamble.

“OLLC Interest” has the meaning assigned to such term in the recitals.

“Incentive Distribution Rights” means a limited partner interest in the
Partnership having the rights and obligations specified with respect to
Incentive Distribution Rights in the Partnership Agreement (and no other rights
otherwise available to or other obligations of a holder of an equity interest in
the Partnership).

“LP Contribution Interest” has the meaning assigned to such term in the
recitals.

“OLLC” has the meaning assigned to such term in the preamble.



--------------------------------------------------------------------------------

“OLLC Agreement” has the meaning set forth in Section 2.3.

“OLLC GP Contribution” has the meaning set forth in Section 2.3.

“OLLC LP Contribution” has the meaning set forth in Section 2.5.

“OLLC Partnership Contribution” has the meaning set forth in Section 2.4.

“Over-Allotment Option” means the over-allotment option granted to the
Underwriters by the Partnership pursuant to the Underwriting Agreement.

“Partnership” has the meaning assigned to such term in the preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of QEP Midstream Partners, LP dated as of August 14, 2013.

“Party” and “Parties” has the meaning assigned to such term in the preamble.

“QEP Gathering” has the meaning assigned to such term in the recitals.

“QEP Gathering Agreement” has the meaning set forth in Section 2.2.

“QEP Gathering Interest” has the meaning set forth in Section 2.2.

“Registration Statement” means the Registration Statement on Form S-1 filed with
the Commission (Registration No. 333-188487), as amended and effective at the
Effective Time.

“Rendezvous Gas” has the meaning assigned to such term in the recitals.

“Rendezvous Gas Agreement” has the meaning set forth in Section 2.1.

“Rendezvous Gas Interest” has the meaning set forth in Section 2.1.

“Rendezvous Pipeline” has the meaning assigned to such term in the recitals.

“Rendezvous Pipeline Agreement” has the meaning set forth in Section 2.1.

“Rendezvous Pipeline Interest” has the meaning set forth in Section 2.1.

“Structuring Fee” means a fee for certain advisory services equal to 0.50% of
the gross proceeds of the sale of Common Units pursuant to the Underwriting
Agreement, including pursuant to any exercise of the Over-Allotment Option.

“Subordinated Units” means a limited partner interest in the Partnership having
the rights and obligations specified with respect to Subordinated Units in the
Partnership Agreement. The term “Subordinated Unit” does not include a Common
Unit. A Subordinated Unit that is convertible into a Common Unit shall not
constitute a Common Unit until such conversion occurs.



--------------------------------------------------------------------------------

“Three Rivers” has the meaning assigned to such term in the recitals.

“Three Rivers Agreement” has the meaning set forth in Section 2.2.

“Three Rivers Interest” has the meaning set forth in Section 2.2.

“Treasury Regulation” means the United States Treasury regulations promulgated
under the Code.

“Underwriters” means those underwriters listed on Schedule I to the Underwriting
Agreement.

“Underwriting Agreement” means that certain Underwriting Agreement by and among
Wells Fargo Securities, LLC, Morgan Stanley & Co. LLC, Citigroup Global Markets
Inc., Deutsche Bank Securities Inc. and J.P. Morgan Securities LLC, as
representatives of the Underwriters, the General Partner, the Partnership and
OLLC dated as of August 8, 2013.